DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 contains the trademark/trade name “Qi” (trademark to the Wireless Power Consortium, Inc.).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular certified form of wireless charging and, accordingly, the identification/description is indefinite.
Claim 28 recites the limitation "the cable is connectable to a USB port" in Ln. 1-2 which deems the claim indefinite. The USB port is not positively recited which leaves it unclear whether the USB port is intended to be recited as part of the respiratory therapy system or whether the claim is merely a statement that the cable, which itself is not positively recited, should have a USB connection at one end, even if that end does not directly connect to the respiratory therapy system. It appears the claim should recite the USB port as part of the power interface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 11-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport (U.S. Pub. 2009/0199855).
Regarding claim 1, Davenport discloses a respiratory therapy apparatus (Fig. 2; ¶0050) for providing a therapy for a respiratory disorder, the respiratory therapy apparatus comprising: a power input circuit (box labeled “Power Supply” in Fig. 2 or Fig. 2 #35 as a whole) to receive one or more of a first power (Fig. 2 #82; ¶0072 – battery) and a second power (Fig. 2 110 VAC into #80; ¶0072 – power line), the first power from a low-power power supply (¶0084 – battery provides backup power) adapted to couple with the respiratory therapy apparatus and the second power from a high-power power supply (¶0072 – mains power delivering 110 VAC) adapted to couple with the respiratory therapy apparatus, a controller (Fig. 2 #34; ¶0050) coupled to the power input circuit (Fig. 2) and configured to detect at least one of the low-power power supply and the high-power power supply (e.g. ¶0151), the controller configured to, based on detection of one of the low-power power supply and the high-power power supply, selectively activate one of a first mode of operation of the respiratory therapy apparatus and a second mode of operation of the respiratory therapy apparatus, wherein the first mode of operation is a non-therapy mode (¶¶0151-0152 – exits normal operation and switches to continuous operation without valve control, which without the prior controlled delivery may be considered non-therapy) and the second mode of operation is a therapy mode (e.g. ¶¶0056-0060 – gas delivery controlled in intermittent manner). It is noted that based upon how the claim is written using such phrases as “one or more” and “at least one of” that only the respiratory therapy apparatus is only required to interact at a minimum with either a low-power power supply or a high-power power supply, but not both. Similarly, with how the claim has been written the respiratory therapy apparatus is not understood to be required to be operable in both the first mode and the second mode. Rather, the claim merely requires activation of “one of” the first mode and the second mode. Applicant may wish to consider specifying that the respiratory therapy apparatus is configured to determine which of the low-power power supply or the high-power power supply, or both, are connected to the respiratory therapy apparatus.
Regarding claim 3, Davenport discloses the power input circuit (Fig. 2 #35) comprises a single supply interface (Fig. 2 only interface is where 110 VAC enters) configured to couple with the low-power power supply (Fig. 2 battery 82 electrically couples to 110 VAC; ¶0084) and the high-power power supply (Fig. 2 110 VAC).
Regarding claim 4, Davenport discloses the single supply interface comprises a coupling for a removable power cable (mains power 110 VAC must be supplied through removable power cable).
Regarding claim 7, Davenport discloses the first mode of operation comprises a communication mode for communicating data to and/or from a processor of the respiratory therapy apparatus (¶0111 – alarm for low battery voltage is a communication; ¶0152 – opening of valves requires a communication).
Regarding claim 11, Davenport discloses the input power circuit comprises a detection circuit, wherein the detection circuit comprises a voltage detector (Fig. 2 #84; ¶¶0072, 0151).
Regarding claim 12, Davenport discloses the voltage detector is configured to detect voltage indicative of power received by the power input circuit (¶¶0072, 0151).
Regarding claim 13, Davenport discloses the controller is coupled to the detection circuit to receive a signal indicative of either one of the low-power power supply and the high-power power supply (Figs. 2 & 4; ¶¶0072, 0151).
Regarding claim 14, Davenport discloses the controller is coupled to the detection circuit to sample a voltage signal produced by the voltage detector (Figs. 2 & 4; ¶¶0072, 0151).
Regarding claim 15, Davenport discloses the controller is configured to make a comparison of a detected voltage and a predetermined threshold value and to activate one of the first mode of operation and the second mode of operation based on the comparison (¶¶0072, 0152), wherein the detected voltage is indicative of power from either of the low-power power supply and the high-power power supply (¶¶0072, 0152).
Regarding claim 18, Davenport discloses the input power circuit comprises a voltage regulator (Fig. 2 #80; ¶0084) to power the controller in the first mode of operation and the second mode of operation.
Regarding claim 20, Davenport discloses the controller comprises a processor (Fig. 2 #34 is a processor; ¶0050) and memory (Fig. 2 #144; ¶0144), the processor programmed to control operations of the respiratory therapy apparatus in the first mode of operation and the second mode of operation (Fig. 2; ¶¶0072, 0152).
Claim(s) 1, 3-4, 7-9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (U.S. Pub. 2011/0259332).
Regarding claim 1, Sanchez discloses a respiratory therapy apparatus (Fig. 1; ¶0047) for providing a therapy for a respiratory disorder, the respiratory therapy apparatus comprising: a power input circuit (¶0078 – receiving from battery power and/or external power) to receive one or more of a first power (¶0078 – e.g. battery) and a second power (¶0078 – e.g. external power), the first power from a low-power power supply (¶0078 – battery will be lower power than wall supply) adapted to couple with the respiratory therapy apparatus and the second power from a high-power power supply (¶0078 – mains wall supply) adapted to couple with the respiratory therapy apparatus, a controller (required to perform steps of methods in Figs. 4-7) coupled to the power input circuit (Figs. 4-7 first step is monitoring of power source utilized) and configured to detect at least one of the low-power power supply and the high-power power supply (Figs. 4-7 determination of battery power of external power), the controller configured to, based on detection of one of the low-power power supply and the high-power power supply, selectively activate one of a first mode of operation of the respiratory therapy apparatus and a second mode of operation of the respiratory therapy apparatus, wherein the first mode of operation is a non-therapy mode (e.g. Fig. 4 #412 – ventilation system if off and second display operation occurs; ¶¶0115-0116) and the second mode of operation is a therapy mode (e.g. Fig. 4 #406 – ventilation system in on). It is noted that based upon how the claim is written using such phrases as “one or more” and “at least one of” that only the respiratory therapy apparatus is only required to interact at a minimum with either a low-power power supply or a high-power power supply, but not both. Similarly, with how the claim has been written the respiratory therapy apparatus is not understood to be required to be operable in both the first mode and the second mode. Rather, the claim merely requires activation of “one of” the first mode and the second mode. Applicant may wish to consider specifying that the respiratory therapy apparatus is configured to determine which of the low-power power supply or the high-power power supply, or both, are connected to the respiratory therapy apparatus.
Regarding claim 3, Sanchez discloses the power input circuit comprises a single supply interface (¶0041 – interfaces only with external power supply) configured to couple with the low-power power supply (¶¶0040, 0082 – external power recharges battery) and the high-power power supply (¶0041 – external power supply).
Regarding claim 4, Sanchez discloses the single supply interface comprises a coupling for a removable power cable (wall power must be supplied through removable power cable).
Regarding claim 7, Sanchez discloses the first mode of operation comprises a communication mode for communicating data to and/or from a processor of the respiratory therapy apparatus (Fig. 4 #412; ¶0115). Others of the embodiments of Fig. 5-7 may also be similarly read on the instant claim.
Regarding claim 8, Sanchez discloses the communications mode comprises a setup operation (¶¶0071-0073, 0116-0117) for transferring one or more operation control settings into a memory of the respiratory therapy apparatus (e.g. test results, inputted parameters, etc.).
Regarding claim 9, Sanchez discloses the communications mode comprises a download operation (¶¶0071-0073, 0116-0117) for retrieving one or more of operation control settings, diagnostic data, usage data, and/or operations data from a memory of the respiratory therapy apparatus (¶¶0071-0073, 0116-0117). The claim does not require the download operation to send data to any particular location. Thus, movement of data from memory to the visual display may constitute a download operation, by example.
Regarding claim 20, Sanchez discloses the controller comprises a processor (Fig. 1 #56) and memory (Fig. 1 #54), the processor programmed to control operations of the respiratory therapy apparatus in the first mode of operation and the second mode of operation (Figs. 4-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (U.S. Pub. 2009/0199855) in view of Smith (U.S. Pub. 2016/0077562).
Regarding claim 2, Davenport discloses the power input circuit (Fig. 2 box labeled “Power Supply”) comprises a first supply interface (Fig. 2 arrow from #80 into “Power Supply”) and a second supply interface (Fig. 2 arrow from #82 into “Power Supply”).
Davenport fails to disclose at least one of the first supply interface and the second supply interface comprises a wireless power interface.
Smith teaches an electronic system (Fig. 1 #100) including external power supply (Fig. 1 #160, 170; ¶0018) which can be provided either wired (Fig. 1 #170) or wirelessly (Fig. 1 #160). Smith teaches it is an obvious design choice to select a wireless external power supply as it provides such benefits as not requiring traditional electrical cords, reducing safety hazards associated with cords, and serving as a low-hassle and cost-effective alternative for charging portable electronics (¶0003). Smith further teaches a combination of wired and wireless external power supply can be effective for allowing versatility in power options where a wireless external power supply can be selectively activated only when a wired external power supply is not actively engaged (¶¶0034-0035). Smith is read as analogous art as it addresses the same type of problem of determining how power can be variously supplied to an electronic device.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Davenport the first supply interface comprises a wireless power interface in order to provide the benefit of allowing versatility in power options where a wireless external power supply can be selectively activated only when a wired external power supply is not actively engaged while the use of the wireless external power supply alone can provide the benefits of not requiring traditional electrical cords, reducing safety hazards associated with cords, and serving as a low-hassle and cost-effective alternative for charging portable electronics in view of Smith. It is noted that this incorporation from Smith is suggestive of adding an external wireless power supply in addition to the mains power wire of Davenport.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Smith (U.S. Pub. 2016/0077562).
Regarding claim 2, Sanchez fails to disclose the power input circuit comprises a first supply interface and a second supply interface, wherein at least one of the first supply interface and the second supply interface comprises a wireless power interface.
Smith teaches an electronic system (Fig. 1 #100) including external power supply (Fig. 1 #160, 170; ¶0018) which can be provided both wired (Fig. 1 #170) or wirelessly (Fig. 1 #160). Smith teaches a combination of wired and wireless external power supply can be effective for allowing versatility in power options where a wireless external power supply can be selectively activated only when a wired external power supply is not actively engaged (¶¶0034-0035). Smith further teaches it is an obvious design choice to select a wireless external power supply as it provides such benefits as not requiring traditional electrical cords, reducing safety hazards associated with cords, and serving as a low-hassle and cost-effective alternative for charging portable electronics (¶0003). Smith is read as analogous art as it addresses the same type of problem of determining how power can be variously supplied to an electronic device.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the power input circuit comprises a first supply interface and a second supply interface, wherein at least one of the first supply interface and the second supply interface comprises a wireless power interface in order to provide the benefit of allowing versatility in power options between a wireless external power supply and a wired external power supply, wherein the wireless external power supply can be selectively activated only when a wired external power supply is not actively engaged while the use of the wireless external power supply alone can provide the benefits of not requiring traditional electrical cords, reducing safety hazards associated with cords, and serving as a low-hassle and cost-effective alternative for charging portable electronics in view of Smith. It is noted that this incorporation from Smith is suggestive of adding an external wireless power supply in addition to the wall supply of Sanchez.
Claim(s) 5-6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (U.S. Pub. 2009/0199855) in view of Young (U.S. Pub. 2021/0008312).
Regarding claim 5, Davenport fails to disclose the single supply interface is further configured for data communications through the removable power cable.
Young teaches a respiratory system (e.g. Fig. 1a) including a CPAP apparatus (Fig. 1a #10) coupling to a power supply (Fig. 1a #20), which may be a main supply (¶0139), by way of a removable power cable configured for data communications (Fig. 1a #30; ¶¶0139, 0228-0231). Young teaches data communications through the removable power cable as being a function capable of being provided when power is communicated from a power supply using a USB cable (¶¶0139, 0228-0231).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Davenport the single supply interface is further configured for data communications through the removable power cable based upon an obvious design choice to select a USB cable as the type of wire providing power from the power supply, with the USB cable recognized to additionally perform the function of data communication in view of Young. 
Regarding claim 6, Davenport teaches the invention as modified above and Young as incorporated therein further teaches the coupling is a universal serial bus (USB) connector (Fig. 1a; ¶¶0139, 0228-0231).
Regarding claim 22, Davenport fails to disclose the low-power power supply comprises a universal serial bus (USB) power supply.
Young teaches a respiratory system (e.g. Fig. 1a) including a CPAP apparatus (Fig. 1a #10) coupling to a power supply (Fig. 1a #20) with a universal serial bus (USB) power supply (Fig. 1a #30; ¶0139). Young teaches a USB cable as recognized form of wire for transmitting power and data signals (¶¶0139, 0228-0231).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Davenport the low-power power supply comprises a universal serial bus (USB) power supply based upon an obvious design choice to select a USB cable as the type of wire providing power from the power supply as well as allowing communication of data signals in view of Young. It is noted that the high-power power supply is not positively recited in claim 1. It is also noted that the low-power power supply is not recited in claim 1 as specific to either the first mode or the second mode of operation. The power supplied through a USB cable as taught by Young can be read as “low” relative to other power transmissions, such as how United States mains power is supplied at a lower voltage than European mains power.
Claim(s) 5-6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Young (U.S. Pub. 2021/0008312).
Regarding claim 5, Sanchez fails to disclose the single supply interface is further configured for data communications through the removable power cable.
Young teaches a respiratory system (e.g. Fig. 1a) including a CPAP apparatus (Fig. 1a #10) coupling to a power supply (Fig. 1a #20), which may be a main supply (¶0139), by way of a removable power cable configured for data communications (Fig. 1a #30; ¶¶0139, 0228-0231). Young teaches data communications through the removable power cable as being a function capable of being provided when power is communicated from a power supply using a USB cable (¶¶0139, 0228-0231).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the single supply interface is further configured for data communications through the removable power cable based upon an obvious design choice to select a USB cable as the type of wire providing power from the power supply, with the USB cable recognized to additionally perform the function of data communication in view of Young. 
Regarding claim 6, Sanchez teaches the invention as modified above and Young as incorporated therein further teaches the coupling is a universal serial bus (USB) connector (Fig. 1a; ¶¶0139, 0228-0231).
Regarding claim 22, Sanchez fails to disclose the low-power power supply comprises a universal serial bus (USB) power supply.
Young teaches a respiratory system (e.g. Fig. 1a) including a CPAP apparatus (Fig. 1a #10) coupling to a power supply (Fig. 1a #20) with a universal serial bus (USB) power supply (Fig. 1a #30; ¶0139). Young teaches a USB cable as recognized form of wire for transmitting power and data signals (¶¶0139, 0228-0231).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the low-power power supply comprises a universal serial bus (USB) power supply based upon an obvious design choice to select a USB cable as the type of wire providing power from the power supply as well as allowing communication of data signals in view of Young. It is noted that the high-power power supply is not positively recited in claim 1. It is also noted that the low-power power supply is not recited in claim 1 as specific to either the first mode or the second mode of operation. The power supplied through a USB cable as taught by Young can be read as “low” relative to other power transmissions, such as how United States mains power is supplied at a lower voltage than European mains power.
Claim(s) 10, 16, 19, 21, 24-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Huby et al. (U.S. Pub. 2011/0162647).
Regarding claim 10, Sanchez discloses the therapy mode comprises powering a pneumatic system (Fig. 1 #22; ¶0047) for generating a flow of gas to a respiratory interface for a user.
Sanchez fails to disclose the pneumatic system is a motor-driven blower.
Huby teaches a respiratory apparatus (Figs. 1-2) including providing therapy with a motor-driven blower (Fig. 2 #104; ¶0029). Huby teaches a motor-driven blower as providing the benefit of allowing respiratory treatment to be provided at a pressurized level (¶0029).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Sanchez the pneumatic system is a motor-driven blower in order to provide the benefit of applying a particular known form of pneumatic system in the art which can provide respiratory treatment at a pressurized level in view of Huby.
Regarding claim 16, Sanchez discloses activation of the second mode of operation by the controller comprises activating a switching circuit (initiating active patient ventilation) configured to route supply power to a pneumatic system (Fig. 1 #22; ¶0047) for generating a flow of gas to a respiratory interface for a user, wherein the switching circuit is coupled to the controller (the controller must initiate the active ventilation).
Sanchez fails to disclose the pneumatic system is a motor-driven blower.
Huby teaches a respiratory apparatus (Figs. 1-2) including providing therapy with a motor-driven blower (Fig. 2 #104; ¶0029). Huby teaches a motor-driven blower as providing the benefit of allowing respiratory treatment to be provided at a pressurized level (¶0029).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Sanchez the pneumatic system is a motor-driven blower in order to provide the benefit of applying a particular known form of pneumatic system in the art which can provide respiratory treatment at a pressurized level in view of Huby.
Regarding claim 19, Sanchez fails to disclose a blower including a motor, the motor including a motor control circuit coupled to the controller for regulating a speed of the motor, the motor further coupled to a power line of the input power circuit via a switch that is activated by the controller in the second mode of operation. Sanchez does disclose active ventilation in the second mode of operation (¶0047).
Huby teaches a respiratory apparatus (Figs. 1-2) including providing therapy with a motor-driven blower (Fig. 2 #104; ¶0029) whose speed is adjustable in response to a control signal (¶0039). Huby teaches a motor-driven blower as providing the benefit of allowing respiratory treatment to be provided at a pressurized level (¶0029).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Sanchez the pneumatic system is a blower including a motor, the motor including a motor control circuit coupled to the controller for regulating a speed of the motor in order to provide the benefit of applying a particular known form of pneumatic system in the art which can provide respiratory treatment at a pressurized level in view of Huby. Sanchez would then further suggest as obvious the motor further coupled to a power line of the input power circuit via a switch that is activated by the controller in the second mode of operation as the controller in Sanchez regulates operation of the ventilation system when external power is being supplied (e.g. ¶0107).
Regarding claim 21, Sanchez fails to disclose the low-power power supply produces a power in a range of about 5 watts to 20 watts and the high-power power supply produces a power in a range of about 20 watts to 110 watts.
Huby teaches a respiratory apparatus (Figs. 1-2) including a power supply unit PSU which may be configured to provide 30, 60 and/or 90 watts of power (¶¶0041, 0049). Huby teaches this wattage level as being effective for providing power in the absence of an external mains connection (¶0041).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the high-power power supply produces a power of 30, 60 and/or 90 watts as this has been determined to be effective for providing power in the absence of an external mains connection in view of Huby. It is noted that the claim does not require both the low-power power supply and the high-power power supply. It is also noted that the high-power power supply is not recited in claim 1 as specific to the second mode of operation. The wattage taught by Huby can be read as “high” relative to other lower wattages available.
Regarding claim 24, Sanchez discloses a respiratory therapy system (Fig. 1; ¶0047) for treatment of a respiratory disorder, the respiratory therapy system comprising: a first set of components (e.g. Fig. 1 #50, 51, 52), comprising a memory (Fig. 1 #54); a second set of components (Fig. 1 #22) comprising a pneumatic system (Fig. 1 #22; ¶0047) configured to provide a flow of air for delivery to a patient 
Sanchez fails to disclose the pneumatic system is a pressure generator.
Huby teaches a respiratory apparatus (Figs. 1-2) including providing therapy with a pressure generator in the form of a motor-driven blower (Fig. 2 #104; ¶0029). Huby teaches a motor-driven blower as providing the benefit of allowing respiratory treatment to be provided at a pressurized level (¶0029).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Sanchez the pneumatic system is a pressure generator in order to provide the benefit of applying a particular known form of pneumatic system in the art which can provide respiratory treatment at a pressurized level in view of Huby.
Regarding claim 25, Sanchez teaches the invention as modified above and further teaches the first set of components further comprising a display (Fig. 1 #51, 52).
Regarding claim 26, Sanchez teaches the invention as modified above and further teaches the first set of components further comprising a communications circuit (¶¶0115-0116 – the use of a display may be broadly considered a communications circuit; alternately see ¶¶0052, 0059, 0077).
Regarding claim 27, Sanchez teaches the invention as modified above and further teaches the power interface is configured to receive a cable (wall power must be supplied through a cable).
Regarding claim 29, Sanchez teaches the invention as modified above and further teaches the power interface is a single power interface (¶0078 – interface to wire from wall socket), the single power interface providing the only external power interface for the respiratory therapy system (only a single external power supply is connected).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332).
Regarding claim 11, Sanchez fails to explicitly disclose the input power circuit comprises a detection circuit, wherein the detection circuit comprises a voltage detector.
However, Sanchez discloses a decision operation (Fig. 4 #410; ¶0114) designed to evaluate whether the ventilation system is receiving power from an external source (¶0114). One of ordinary skill in the art recognizing that Sanchez needs structure to perform the intended determination of whether external power is being received would have considered it prima facie obvious to use a voltage detector to evaluate whether wall supply, as known to be supplied at a standard voltage, was being received or not.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the input power circuit comprises a detection circuit, wherein the detection circuit comprises a voltage detector in order to provide the benefit of designating a particular structure to perform the required evaluation of whether wall supply, as known to be supplied at a standard voltage, was being received or not further in view of Sanchez. 
Regarding claim 12, Sanchez teaches the invention as modified above and further suggests as obvious the voltage detector is configured to detect voltage indicative of power received by the power input circuit (Fig. 4 #410 – is external power being received?).
Regarding claim 13, Sanchez teaches the invention as modified above and further suggests as obvious the controller is coupled to the detection circuit to receive a signal indicative of either one of the low-power power supply and the high-power power supply (Fig. 4 #410 – is external power being received?).
Regarding claim 14, Sanchez teaches the invention as modified above and further suggests as obvious the controller is coupled to the detection circuit to sample a voltage signal produced by the voltage detector (Fig. 4 #410 – is external power being received?).
Regarding claim 15, Sanchez teaches the invention as modified above and further suggests as obvious the controller is configured to make a comparison of a detected voltage and a predetermined threshold value (Fig. 4 #410 – is external power being received?) and to activate one of the first mode of operation and the second mode of operation based on the comparison (Figs. 4-7 following “Yes” from #410/510/610/710), wherein the detected voltage is indicative of power from either of the low-power power supply and the high-power power supply (Figs. 4-7 #410/510/610/710).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Huby et al. (U.S. Pub. 2011/0162647) and further in view of Alami et al. (WO 2010/027282 A2).
Regarding claim 17, Sanchez teaches the invention as modified above but fails to specifically teach the switching circuit comprises a semiconductor switch.
Alami teaches a respiratory system including multiple switches (Fig. 5 #350, 351 and Fig. 7 #571, 572; Pg. 11, Ln. 21-22 and Pg. 14, Ln. 20-22). Alami thus teaches a semiconductor switch as a known and effective particular species of switch used in the art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Sanchez the switching circuit comprises a semiconductor switch based upon an obvious design choice to select a known and effective particular species of switch used in the art in view of Alami.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Davenport (U.S. Pub. 2009/0199855).
Regarding claim 18, Sanchez fails to disclose the input power circuit comprises a voltage regulator to power the controller in the first mode of operation and the second mode of operation.
Davenport teaches a respiratory system (Fig. 2) including a voltage regulator (Fig. 2 #80; ¶0084) to power a controller either from a battery (Fig. 2 #82) or a mains power supply (Fig. 2 entering to #80 as 110 VAC). Davenport teaches a voltage regulator as providing the benefit of stepping down power supplied to the system to protect internal components (¶0084).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the input power circuit comprises a voltage regulator to power the controller in the first mode of operation and the second mode of operation in order to provide the benefit of stepping down power supplied to the system to protect internal components in view of Davenport.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (U.S. Pub. 2009/0199855) in view of Huby et al. (U.S. Pub. 2011/0162647).
Regarding claim 21, Davenport fails to disclose the low-power power supply produces a power in a range of about 5 watts to 20 watts and the high-power power supply produces a power in a range of about 20 watts to 110 watts.
Huby teaches a respiratory apparatus (Figs. 1-2) including a power supply unit PSU which may be configured to provide 30, 60 and/or 90 watts of power (¶¶0041, 0049). Huby teaches this wattage level as being effective for providing power in the absence of an external mains connection (¶0041).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Davenport the high-power power supply produces a power of 30, 60 and/or 90 watts as this has been determined to be effective for providing power in the absence of an external mains connection in view of Huby. It is noted that the claim does not require both the low-power power supply and the high-power power supply. It is also noted that the high-power power supply is not recited in claim 1 as specific to the second mode of operation. The wattage taught by Huby can be read as “high” relative to other lower wattages available.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (U.S. Pub. 2009/0199855) in view of Bao et al. (U.S. Pub. 2016/0193437).
Regarding claim 23, Davenport fails to disclose the low-power power supply comprises a Qi power supply.
Bao teaches a respiratory system (e.g. Fig. 1) including teaching of supplying power between devices by a variety of means, to include Qi wireless charger (¶0147). Bao thus teaches a Qi power supply as an obvious design choice alternative recognized in the art when desiring to wirelessly transfer power between devices.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Davenport the low-power power supply comprises a Qi power supply based upon an obvious design choice to select Qi as a known form of wireless power transfer from amongst recognized alternatives for transferring power between devices in view of Bao. It is noted that the high-power power supply is not positively recited in claim 1. It is also noted that the low-power power supply is not recited in claim 1 as specific to either the first mode or the second mode of operation.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Bao et al. (U.S. Pub. 2016/0193437).
Regarding claim 23, Sanchez fails to disclose the low-power power supply comprises a Qi power supply.
Bao teaches a respiratory system (e.g. Fig. 1) including teaching of supplying power between devices by a variety of means, to include Qi wireless charger (¶0147). Bao thus teaches a Qi power supply as an obvious design choice alternative recognized in the art when desiring to wirelessly transfer power between devices.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Sanchez the low-power power supply comprises a Qi power supply based upon an obvious design choice to select Qi as a known form of wireless power transfer from amongst recognized alternatives for transferring power between devices in view of Bao. It is noted that the high-power power supply is not positively recited in claim 1. It is also noted that the low-power power supply is not recited in claim 1 as specific to either the first mode or the second mode of operation.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pub. 2011/0259332) in view of Huby et al. (U.S. Pub. 2011/0162647) and further in view of Young (U.S. Pub. 2021/0008312).
Regarding claim 28, Sanchez teaches the invention as modified above but fails to teach the cable is connectable to a USB port.
Young teaches a respiratory system (e.g. Fig. 1a) including a CPAP apparatus (Fig. 1a #10) coupling to a power supply (Fig. 1a #20) with a USB cable (Fig. 1a #30; ¶0139). Young teaches a USB cable as recognized form of wire for transmitting power and data signals (¶¶0139, 0228-0231).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Sanchez the cable is connectable to a USB port based upon an obvious design choice to select a USB cable as the type of wire providing power from the power supply as well as allowing communication of data signals in view of Young.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims attention is further drawn to Becker et al. (U.S. Pub. 2010/0300443) with its teaching of changing operating modes in response to remaining energy charge level (¶¶0030-0033) and Bowman et al. (U.S. Pub. 2010/0065054) with its teaching of reducing delivering pressure to a less than therapeutic level when limited battery charge is available (¶0049).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785